Title: To John Adams from John Loveney, 1 August 1782
From: Loveney, John
To: Adams, John



Sr

Amsterdam, ca. 1 August 1782


I am to Acquaint you that Captn Allcock is Likely to go to Prison the Bill that was present’d to you it is the Astonishment to every Body it was not Discharg’d by you as he made not the Least Doubt but it wd. be paid on which Account he has plung’d himself into the Greatest Difficulties as I am a Principle Concern’d you’ll Please to Communicate what Can be Done so as to prevent his Going Prison as he is in a Strange Place end without friends he has been at my house Ever since he Came to Amsterdam and I have Supportd him in Eating and Drinking and Money Lent permit therefore to Request Your Speedy Answer will be of the Utmost Consequence: there are many more Creditors for Considerable Sums. Yr. Humble. Servant

John Loveney


Please to Direct at the Crown in the Warmoes Streed

